Exhibit 10.1

 
 
CONSOLIDATION BALLOON PROMISSORY NOTE


THIS LOAN IS PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE PRINCIPAL
BALANCE OF THE LOAN AND UNPAID INTEREST THEN DUE. LENDER IS UNDER NO OBLIGATION
TO REFINANCE THE LOAN AT THAT TIME. YOU WILL, THEREFORE, BE REQUIRED TO MAKE
PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN, OR YOU WILL HAVE TO FIND A LENDER,
WHICH MAY BE THE LENDER YOU HAVE THIS LOAN WITH, IF WILLING TO LEND YOU THE
MONEY (THERE IS NO PROMISE TO SO LEND).  IF YOU REFINANCE THIS LOAN AT MATURITY,
YOU MAY HAVE TO PAY A LOAN PROCESSING FEE IF YOU OBTAIN REFINANCING FROM RICHARD
J. CHURCH.


February 10,
2014                                                                            


3014 McCulloch Circle, Houston, Texas


Consolidation of nine (9) original loans, plus one (1) new loan:
 

i) 02/06/12 - $85,960.00
    Interest owed through 2/10/14 - $58.88
ii) 06/24/12 - $35,000.00
$1,107.53
iii) 09/27/12 - $40,000.00
$750.68
iv) 12/28/12 - $10,000.00
$60.27
v) 01/10/13 - $10,000.00
$42.47
vi) 03/24/13 - $40,000.00
$1,775.34
vii) 06/03/13 - $20,000.00
$690.41
viii) 07/05/13 - $5,000.00
$150.68
ix) 08/25/13 - $15,000.00
$347.26
x) New loan 2/10/14 - $30,000.00
$ 0
Principal Loans Total:   $290,960plus
 
Interest Total    $4,983.53  = $295,943.53
 



1.  
BORROWER’S PROMISE TO PAY,   In return for the $295,943.53  loan Borrower has
received,

Borrower promises to pay U.S. $295,943.53  (this amount is called “principal”),
plus interest, to the order of the Lender which is Richard J. Church  Borrower
will make all payments under this Note in the form of cash, check, certified
funds or money order at the option and direction of Lender. Borrower understands
that the Lender may transfer this Note. The Lender or anyone who takes this Note
by transfer and who is entitled to receive payments under this Note is called
the “Note Holder.”


In return for the loan of $295,943.53 that Borrower has received, from Lender,
Borrower promises to pay U.S. $295,943.53 (this amount is called “principal”),
plus interest from February 10, 2014, to the order of the Lender which is
Richard J. Church. Borrower will make all payments under this Note in the form
of cash, check, certified funds or money order at the option and direction of
Lender. Borrower understands that the Lender may transfer this Note. The Lender
or anyone who takes this Note by transfer and who is entitled to receive
payments under this Note is called the “Note Holder.”


2. INTEREST


Interest will be charged on unpaid principal until the full amount of principal
has been paid. Borrower will pay interest at a yearly rate of 5%. The interest
rate required by this Section 2 is the rate Borrower will pay both before and
after any default.


3. PAYMENTS


(A) Time and Place of Payments


Borrower will pay yearly interest of $14,797.18 on February 9 of each year.
Borrower will make this payment at 3014 McCulloch Circle, Houston, Texas 77056
or at a different place if required by the Note Holder.  The maturity date for
this Note at which time all outstanding unpaid principal and accrued interest
shall become due and payable is February 9, 2017.
 
 
 
1

--------------------------------------------------------------------------------

 


 
(B) Amount of Maturity Payment
The maturity payment will be in the amount of $310,740.71 U.S dollars
($295,943.53 principal plus $14,797.18 interest, unless amounts of principal and
interest for the previous 12 months have been paid previously).


4. BORROWER’S RIGHT TO PREPAY


Borrower has the right to make payments of principal at any time before they are
due. A payment of principal only is known as a “prepayment.” Borrower may not
designate a payment as a prepayment if Borrower has not made all the monthly
payments due under the Note. Borrower may make a full prepayment or partial
prepayments without paying a prepayment charge. The Note Holder will use
prepayments to reduce the amount of principal that Borrower owes under this
Note. However, the Note Holder may apply prepayment to the accrued and unpaid
interest on the prepayment amount, before applying prepayment to reduce the
principal amount of the Note. If Borrower makes a partial prepayment, there will
be no changes in the due date or in the amount of monthly payments unless the
Note Holder agrees in writing to those changes.


5. OBLIGATIONS OF ENTITIES/PERSONS UNDER THIS NOTE


If more than one entity and/or person signs this Note, each entity and/or person
is fully and personally obligated to keep all of the promises made in this Note,
including the promise to pay the full amount owed. Any entity and/or person who
is a guarantor, surety or endorser of this Note is also obligated to do these
things. Any entity and/or person who takes over these obligations, including the
obligations of a guarantor, surety or endorser of this Note, is also obligated
to keep all of the promises made in this Note.  The Note Holder may enforce its
rights under this Note against each entity and/or person individually or against
all of us together. This means that any one of us may be required to pay all of
the amounts owed under this Note.


6. WAIVERS


Note Holder and any other entity and/or person who has obligations under this
Note waive the rights of presentment and notice of dishonor. “Presentment” means
the right to require the Note Holder to demand payment of amounts due. “Notice
of dishonor” means the right to require the Note Holder to give notice to other
entity and/or persons that amounts due have not been paid.


WITNESS THE HAND(S) OF THE UNDERSIGNED


 
________________________________________
Borrower: Richard J. Church as President for
REO Plus, Inc.

 
This written loan agreement represents the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.


There are no unwritten oral agreements between the parties.
 
 


______________________________                                                                           
Signature of Lender –
Richard J. Church
 

 


_______________________________
Signature of Borrower –
Richard J. Church, President of REO Plus, Inc.

 
2

--------------------------------------------------------------------------------

 
